EXHIBIT 10.4
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
OCCIDENTAL CHEMICAL CORPORATION
RETURN ON ASSETS INCENTIVE AWARD TERMS AND CONDITIONS
(Cash-based, Cash-settled Award)
 
 


Date of Grant:
July 11, 2012
   
Target Incentive Amount:
See Morgan Stanley Smith Barney Benefit Access “ROEI and ROAI/My Awards/Awarded”
   
Performance Period:
January 1, 2013 through December 31, 2016





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.           Grant of Return on Assets Incentive Award.  In accordance with
these Terms and Conditions and the Occidental Petroleum Corporation 2005
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”), Occidental grants to the Grantee as of the Date of Grant, the right to
receive in cash up to 200% of the Target Incentive Amount.


2.           Restrictions on Transfer.  Neither these Terms and Conditions nor
any right to receive cash pursuant to these Terms and Conditions may be
transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).


3.           Performance Goal.  The Performance Goal for the Performance Period
is based on the attainment of at least a minimum Return on Assets, as set forth
on Exhibit 1.  Return on Assets for the purposes of Exhibit 1 shall be the
percentage obtained by (i) multiplying (A) the sum of before-tax earnings for
the Chemical Segment for each year in the Performance Period, as reported in the
preliminary year-end financial statements of the Company, by (B) 0.65; and (ii)
dividing the resulting product by the sum of the Chemical Segment Assets as of
December 31st for each year in the Performance Period.  For the purpose of the
foregoing sentence, “Assets” will reflect all acquisitions, divestures and write
downs during the Performance Period unless the senior management of Occidental
recommends exclusion and the Committee agrees.


4.           Vesting and Forfeiture of Return on Assets Incentive Award.  (a) If
the Grantee fails to accept this award prior to the next record date for the
payment of dividends on Occidental Common Stock subsequent to the Date of Grant,
then, notwithstanding any other provision of this award, the Grantee shall
forfeit all rights under this award and this award will become null and
void.  For purposes of this section, acceptance of the award shall occur on the
date the Grantee accepts this Long-Term Incentive Award through Morgan Stanley
Smith Barney Benefit Access or any replacement on-line system designated by the
Company.




2012 ROA-OCC
1 of 10
 

 
 
 
 
 


(b)  The Grantee must remain in the continuous employ of the Company through the
last day of the Performance Period to receive payment of this award.  The
continuous employment of the Grantee will not be deemed to have been interrupted
by reason of the transfer of the Grantee’s employment among the Company and its
affiliates or an approved leave of absence.  However, if, prior to the end of
the Performance Period, the Grantee dies, becomes permanently disabled while in
the employ of the Company and terminates employment as a result thereof, retires
with the consent of the Company, or terminates employment for the convenience of
the Company (each of the foregoing, a “Forfeiture Event”), then the Target
Incentive Amount upon which the Grantee's award is based will be reduced on a
pro rata basis based upon the number of days remaining in the Performance Period
following the date of the Forfeiture Event.  If the Grantee terminates
employment voluntarily or is terminated for cause before the end of the
Performance Period, then these Terms and Conditions will terminate automatically
on the date of the Grantee’s termination and the Grantee shall forfeit the right
to receive any cash hereunder.


(c) The Grantee's right to receive payment in cash of this award in an amount
not to exceed 200% of the Target Incentive Amount will be based on, and become
nonforfeitable upon the Committee’s certification of, the attainment of the
Performance Goal.


(d) For the purposes of Section 4(c), if prior to the end of the Performance
Period, the Grantee transfers his employment among the Company and its
affiliates, the amount of the award attained by the Grantee shall be determined
by assessing the level of achievement of the Performance Goals, if any,
certified by the Committee for each entity which employed the Grantee during the
Performance Period and multiplying the Target Incentive Amount attainable at
such level by a fraction equal to the number of days in the Performance Period
that the Grantee worked for the entity divided by the total number of days in
the Performance Period.  If employees of the entity to which the Grantee
transfers did not receive substantially similar Return on Asset Incentive
Awards, then the amount of the award attained by the Grantee shall be determined
as if the Grantee had not transferred but had remained with Grantee’s original
employer.


(e) Notwithstanding Section 4(c), if a Change in Control event occurs prior to
the end of the Performance Period, the Grantee's right to receive cash equal to
the Target Incentive Amount (as adjusted for any Forfeiture Event pursuant to
Section 4(b)) will become nonforfeitable.


5.           Payment of Awards.  Up to and including 200% of the Target
Incentive Amount, as adjusted pursuant to Sections 4 and 6 of these Terms and
Conditions, will be settled in cash only.  Payment will be made to the Grantee
as promptly as practicable after the Committee’s certification of the attainment
of the Performance Goal or the Change in Control event, as the case may be, and
shall be made no later than the 15th day of the third month following the end of
the first taxable year in which the award is no longer subject to a substantial
risk of forfeiture.


6.           Adjustments.  The Committee may adjust the Performance Goal or
other features of this Grant as permitted by Section 5.2.3 of the Plan.


7.           No Employment Contract.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any manner the right of the Company to terminate the
employment or adjust the compensation of the Grantee.  Unless otherwise agreed
in a writing signed by the Grantee and an authorized representative of the
Company, the Grantee’s employment with the Company is at will and may be
terminated at any time by the Grantee or the Company.




2012 ROA-OCC
2 of 10
 


 
 
 
 


8.           Taxes and Withholding.  Regardless of any action the Company takes
with respect to any or all income tax (including U.S. federal, state and local
tax and non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company.  The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Return on Assets Incentive Award,
including the grant or vesting of the Return on Assets Incentive Award; and (ii)
does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the Return on Assets Incentive Award to reduce or
eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Grantee has become subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee first from the cash payable
pursuant to this Return on Assets Incentive Award, and if not sufficient, from
the Grantee’s wages or other cash compensation.  The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of Grantee’s receipt of this Return on Assets Incentive
Award that cannot be satisfied by the means previously described.


9.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal, state and non-U.S. laws.  However, if it is
not feasible for the Company to comply with these laws with respect to the grant
or settlement of these awards, then the awards may be cancelled without any
compensation or additional benefits provided to Grantee as a result of the
cancellation.


10.           Relation to Other Benefits.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the
Company.  Additionally, this Return on Assets Incentive Award is not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculation of any severance, resignation, termination, redundancy,
end of service payments, bonuses or long-service awards.  The grant of this
Return on Assets Incentive Award does not create any contractual or other right
to receive future grants of Return on Assets Incentive Awards or benefits in
lieu of Return on Assets Incentive Awards, even if Grantee has a history of
receiving Return on Assets Incentive Awards, or other cash or stock awards.


11.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan.  Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.




2012 ROA-OCC
3 of 10
 

 
 
 
 
 


12.           Severability.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.


13.           Entire Agreement; Relation to Plan; Interpretation.  Except as
specifically provided in this Section, these Terms and Conditions, the Exhibit
and the Attachments incorporated in these Terms and Conditions constitute the
entire agreement between the Company and the Grantee with respect to this Return
on Assets Incentive Award.  These Terms and Conditions are subject to the terms
and conditions of the Plan.  In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan
control.  Capitalized terms used in these Terms and Conditions without
definition have the meanings assigned to them in the Plan.  References to
Sections, Exhibits and Attachments are to Sections of, and Exhibits and
Attachments incorporated in, these Terms and Conditions unless otherwise noted.


14.           Successors and Assigns.  Subject to Sections 2 and 4, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.


15.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


16.           Privacy Rights.  By accepting this Return on Assets Incentive
Award, the Grantee explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in these Terms and Conditions by and among, as applicable, the Company
and its affiliates for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan.  The Grantee understands that
the Company holds, or may receive from any agent designated by the Company,
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this Return
on Assets Incentive Award or any other entitlement to cash or shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”).  Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan.  These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country.  By accepting these Terms and
Conditions, the Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes
described above.  The Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting the Committee in writing.  Refusing or withdrawing
consent may affect the Grantee’s ability to participate in the Plan.




2012 ROA-OCC
4 of 10
 


 
 
 
 

17.           Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Return on Assets
Incentive Award granted under the Plan or future awards that may be granted
under the Plan (if any) by electronic means or to request the Grantee’s consent
to participate in the Plan by electronic means.  The Grantee hereby consents to
receive such documents by electronic delivery and, if requested, to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.


18.           Grantee’s Representations and Releases.  By accepting this Return
on Assets Incentive Award, the Grantee acknowledges that the Grantee has read
these Terms and Conditions and understands that (i) the grant of this Return on
Assets Incentive Award is made voluntarily by Occidental in its discretion with
no liability on the part of any of its direct or indirect subsidiaries and that,
if the Grantee is not an employee of Occidental, the Grantee is not, and will
not be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Return on Assets Incentive Award is
granted; (ii) all decisions with respect to future awards, if any, will be at
the sole discretion of Occidental; (iii) the Grantee’s participation in the Plan
is voluntary; (iv) this Return on Assets Incentive Award is an extraordinary
item that does not constitute a regular and recurring item of base compensation;
(v) the future amount of any cash payment pursuant to this Return on Assets
Incentive Award cannot be predicted and Occidental does not assume liability in
the event this Return on Assets Incentive Award has no value in the future; (vi)
subject to the terms of any tax equalization agreement between the Grantee and
the entity employing the Grantee, the Grantee will be solely responsible for the
payment or nonpayment of taxes imposed or threatened to be imposed by any
authority of any jurisdiction; and (vii) Occidental is not providing any tax,
legal or financial advice with respect to this Return on Assets Incentive Award
or the Grantee’s participation in the Plan.


In consideration of the grant of this Return on Assets Incentive Award, no claim
or entitlement to compensation or damages shall arise from termination of this
Return on Assets Incentive Award or diminution in value of this Return on Assets
Incentive Award resulting from termination of the Grantee’s employment by the
Company (for any reason whatsoever) and, to the extent permitted by law, the
Grantee irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting these Terms and Conditions, the
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
 
By accepting this Return on Assets Incentive Award, the Grantee agrees, to the
extent not contrary to applicable law, to the General Terms of Employment set
out on Attachment 1 and the Arbitration Provisions set out on Attachment 2,
which, in each case, are incorporated in these Terms and Conditions by
reference.


19.           Imposition of Other Requirements.  Occidental reserves the right
to impose other requirements on the Grantee’s participation in the Plan and on
the Return on Assets Incentive Award, to the extent Occidental determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.




2012 ROA-OCC
5 of 10
 


 
 
 
 

20.           Compliance with Section 409A of the Code.  All amounts payable
under these Terms and Conditions are intended to comply with the “short term
deferral” exception from Section 409A of the U.S. Internal Revenue Code
(“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision) and shall be paid within the period necessary to qualify for such
exception. Notwithstanding the foregoing, to the extent that it is determined
that the Plan or this award is subject to Section 409A, these Terms and
Conditions shall be interpreted and administered in such a way as to comply with
the applicable provisions of Section 409A to the maximum extent possible.  To
the extent that the Board determines that the Plan or this award is subject to
Section 409A and fails to comply with the requirements of Section 409A, the
Board reserves the right (without any obligation to do so) to amend or terminate
the Plan and/or amend, restructure, terminate or replace this award in order to
cause this award to either not be subject to Section 409A or to comply with the
applicable provisions of such section.




2012 ROA-OCC
6 of 10
 

 
 
 
 
 
 
EXHIBIT 1
2005 Long-Term Incentive Plan


2012 Occidental Chemical Corporation Return on Assets Incentive Award


(Payment Percentage of Target Incentive Amount of Return on Assets Incentive
Award
that becomes Nonforfeitable
Based on Return on Assets for the Four-Year Period Ending December 31, 2016)


End of Period Return on Assets
Payment Percentage*
 
12% or more
 
200%
 
9%
 
100%
 
6% or less
 
0%





Payment Percentages for Return on Assets for other values between 6% and 9% and
between 9% and 12% will be interpolated in the Committee’s discretion.




2012 ROA-OCC
7 of 10
 

 
 
 
 
 
 
Attachment 1
 
General Terms of Employment




 
A.           Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by the Company, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
 
B.           At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
 
C.           The Grantee will, during the Grantee’s employment by the Company,
comply with the provisions of Occidental’s Code of Business Conduct.
 
D.           Except as otherwise required by the Grantee’s job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative.  Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities.  To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company’s operations or otherwise take actions
intended directly to harm any of the Occidental Parties.
 
E.           All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.
 
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.




2012 ROA-OCC
8 of 10
 


 
 
 
 
 
F.           The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the
Grantee.  The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms.  The Grantee’s breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Return on Assets
Incentive Award granted pursuant to these Terms and Conditions and termination
of employment.




2012 ROA-OCC
9 of 10
 


 
 
 
 
 
Attachment 2
 
Arbitration Provisions




Any dispute arising out of or in any way related to the Grantee’s employment
with any of the Occidental Parties, or the termination of that employment, will
be decided exclusively by final and binding arbitration pursuant to any
procedures required by applicable law.  To the extent not inconsistent with
applicable law, any arbitration will be submitted to American Arbitration
Association (“AAA”) and subject to AAA Employment Arbitration Rules and
Mediation Procedures in effect at the time of filing of the demand for
arbitration.  Only the following claims are excluded from these Terms and
Conditions: (1) claims for workers’ compensation, unemployment compensation, or
state disability benefits, and claims based upon any pension or welfare benefit
plan the terms of which contain an arbitration or other non-judicial dispute
resolution procedure, (2) to the extent permitted by applicable law, claims for
provisional remedies to maintain the status quo pending the outcome of
arbitration, (3) claims based on employee compensation award agreements and
incentive plans and (4) claims which are not permitted by applicable law to be
subject to a binding pre-dispute arbitration agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and
fees.  Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.




2012 ROA-OCC
10 of 10
 